DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Flanagan on March 8, 2021 and March 23, 2021.
The application has been amended as follows: 
Please cancel claims 5, 12-24, and 30.
Please amend claims 1 and 27 as follows:
Claim 1, line 6 after “4,” insert “wherein the salt substitute precursor is free of a carrier,”.
Claim 27, line 7 replace “5” with “4”.
Claim 27, line 7 after “5,” insert “wherein the salt substitute precursor is free of a carrier, and”.
Claim 27, line 8 after “a slurry” change “,” to “;”

Please amend the specification as follows:
Paragraph 0042, replace the first sentence with “In 104, the salt substitute precursor from 102 is heated.  In 106, the salt substitute precursor is centrifuged to yield a centrate and a salt substitute in the form of a solid.”
Paragraph 0043, line 1 replace “104” with “106”
Paragraph 0044, line 1 replace “106” with “108”
Paragraph 0044, line 9 replace “104” with “106” in both instances
Paragraph 0044, line 10 replace “106” with “108”
Paragraph 0045, line 1 replace “108” with “110”
Paragraph 0046, line 1 replace “110” with “112”
Paragraph 0047, line 1 replace “112” with “114”
Paragraph 0048, line 1 replace “114” with “116”
Paragraph 0057, line 4 delete “red”
Paragraph 0057, line 4 delete both instances of “200”
Paragraph 0057, line 4 delete “202”
Paragraph 0057, line 5 delete “green”
Paragraph 0057, line 5 delete “204”
Paragraph 0057, line 5 delete “200”

Paragraph 0057, line 6 delete “202”
Paragraph 0057, line 7 delete the first instance of “204”
Paragraph 0057, line 7 replace “with regions 202 and 204” with “with said regions”
Paragraph 0059, line 3 delete “200”
Paragraph 0059, line 3 delete “red”
Paragraph 0059, line 3 delete “302”
Paragraph 0059, line 3 delete “300”
Paragraph 0059, line 4 delete “green”
Paragraph 0059, line 4 delete “304”
Paragraph 0059, line 4 delete “300”
Paragraph 0059, line 5 delete “300”
Paragraph 0059, line 5 delete “302”
Paragraph 0059, line 6 delete “304”
Paragraph 0059, lines 6-7 replace “with regions 302 and 304” with “with said regions”
Paragraph 0066, line 3 delete “400” in both instances
Paragraph 0066, line 3 delete “red”
Paragraph 0066, line 4 delete “green”
Paragraph 0066, line 4 delete “400” in both instances

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed in view of the board decision mailed March 2, 2021 which reverses the rejections of record.  The previous restriction requirement was withdrawn and the claims have been rejoined as the non-elected invention claims all the allowable elements of the elected invention.  It is further noted that although the closest prior art, Bhandari et al (US 2013/0243924) teaches of a salt precursor solution comprising water, a chloride salt comprising potassium chloride, food acid, anticaking agents and a preferable pH of 2-4 (abstract and paragraphs 0026, 0029, 0030, 0031, and 0040), the prior art specifically uses a carrier component (abstract, paragraphs 0002, 0011, 0017, and 0030, and claim 1), and thus does not encompass or make obvious the composition as instantly claimed which is free of a carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY J BEKKER/Primary Examiner, Art Unit 1791